Cornish and Sedgwick, JJ.,
concurring.
The statement of the law contained in paragraph 1 of the syllabus is faulty, if not erroneous, and contrary to the rule as announced in Bixby v. Bruce, 69 Neb. 78. One prerequisite for the introduction of oral evidence always is that without it the contract would be ambiguous. Another is that where the contract is not ambigú*786ous on its face, but special meaning is sought to be given the words used, which is limited to dealings with an individual or to a locality, then it must first be shown that the parties to be bound knew of it. Neither of these prerequisites is embodied in the syllabus.
1. When in a written contract a character, mark, letter, figure, word or phrase (the instances are multitudinous) is used, having a peculiar technical or local meaning, unintelligible to persons unacquainted with the business, then parol evidence is admissible to explain the ambiguity without the foundation that the party knew it. Here the ambiguity appears from the context of the instrument. The parties have contrácted with reference to a particular trade or business, and have deliberately used the word,- and parol evidence is admissible to show its actual meaning.
2. When the ambiguity arises out of circumstances surrounding the contract, such as a local usage, and not out of a term of doubtful meaning shown in the context, an additional .inquiry arises. The local usage can be incorporated into the contract only on the assumption that the parties contracted with reference to it. The general rule is that contracting parties may rely upon it that their words used will be given their natural and primary meaning. There is no presumption of law in such a case that a usage, even though uniform and general, if confined to a particular locality, is known to either of the parties. Not one, but both, of the parties must have contracted with reference to it. The party offering oral evidence must show as a foundation for it that the other party had actual knowledge of the local usage, or he must show that the usage was of such general, uniform and notorious a character that from the evidence the jury may find that he knew of it. Otherwise, in some cases great injustice would be done. It is not sufficient to show that the usage is “generally accepted” in the locality, as stated in the syllabus. A practice does not rise to the dignity of a usage in any *787case until it is generally accepted. Even if generally accepted, it cannot be used to contradict the. contract. Tbe ambiguity must exist, and tbe usage be consistent with tbe words used. As Lord Lyndburst expressed it: “Usage may be admissible to explain wbat is doubtful; it is never admissible to contradict wbat is plain.”
Neither of these two requisite foundations for the testimony is stated in the syllabus. In fact, the syllabus appears to have confused the two rules stated above, namely: "Where the ambiguity appears upon the face of the instrument, the instrument itself not showing the meaning intended by the" parties, then the court, in permitting oral testimony to explain the ambiguity without evidence of knowledge, is merely endeavoring to interpret the instrument as written. "Where the ambiguity arises out of surrounding circumstance, showing merely an individual or local custom, then it must be shown that the parties knowingly contracted with reference to it. As to certain inconveniences of proof, see 17 C. J. 519, sec. 86.
Whether a written contract, whereby C. agrees to pasture cattle at so' much a head, will necessarily include calves a few weeks or' days old, running with their mothers in the pastures, or is ambiguous as to the intention of the parties, is possibly not entirely clear under the authorities. We do not consider it our duty to dissent from the opinion of the majority upon that question.